ON MOTION FOR REHEARING
In their motion for rehearing, the Shel-tons argue that we erred in stating that future expenses relating to Thomas Shelton’s hip condition would not be covered by the policy because of the policy’s exclusion of losses due to pre-existing conditions. They point to language providing that the policy will not pay for “treatment for preexisting conditions during the first two years ” the policy is in force. The quoted language is not in the policy. It is from a brochure describing highlights of the policy. The brochure contains a disclaimer stating, “This is a brief description of the highlights of this policy, not a contract. See the actual policy for complete terms and conditions.” The actual policy language is:
Pre-existing conditions aren’t covered unless the loss for such conditions begins more than 2 years after the Effective Date of coverage. Also, those medical conditions excluded from coverage by name or specific description when the loss begins, aren’t covered.
(Emphasis added.)
Dr. Carpenter testified that Thomas Shelton would suffer losses in the future because the original hip replacement surgery would need updating. However, those future losses would relate back to the origi*598nal surgery or original loss, which occurred within two years of the policy date. Thus, the pre-existing condition clause would exclude future losses relating to Thomas Shelton’s hip condition.
The motion for rehearing is overruled.